Citation Nr: 1017887	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  04-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for chronic airway 
obstruction, with pulmonary lesions and pleural thickening, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran retired from the United States Army after more 
than 20 years of active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2006, the Board remanded the issue for additional 
development. 

In July 2008, the Board again remanded the issue for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue of entitlement to an increased rating for chronic 
airway obstruction, with pulmonary lesions and pleural 
thickening, was remanded by the Board in December 2006 so 
that the Veteran could have pulmonary testing completed, to 
include all applicable tests.  The December 2006 remand 
specifically stated that the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO) test 
should be completed or the examiner should set forth the 
reasons why it was not.  

The Veteran underwent a VA examination in January 2007.  
However, DLCO testing was not performed and no explanation 
was given by the examiner why DLCO testing could not be 
completed. 

This issue was again remanded by the Board in July 2008 so 
that, in part, the Veteran could have pulmonary testing 
completed, to include all applicable tests.  Again, the July 
2008 remand specifically stated that the DLCO test should be 
completed or the examiner should set forth the reasons why it 
was not.  

The Veteran underwent a VA examination in October 2009.  
However, DLCO testing was again not performed and no 
explanation was given by the examiner why DLCO testing was 
not completed. 

A remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  As such, clarification as set out herein is needed.

The Board would like to again make clear that DLCO test 
results could result in a higher rating for the Veteran's 
disability.  According to Diagnostic Codes 6603 and 6604, a 
60 percent disability rating could be warranted with evidence 
of DLCO of 40 to 55 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6604 (2009).  If a DLCO test is not of 
record, evaluation can be made based on alternative criteria 
as long as the examiner states why the test would not be 
useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2) 
(2009).  Accordingly, the AMC/RO should arrange for the 
Veteran to have pulmonary testing completed, to include all 
applicable tests including the DLCO test.  If the DLCO test 
is not indicated, the examiner should set forth the reason 
why. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should arrange for the 
Veteran to have pulmonary testing 
completed, to include all applicable 
tests.  The claims folder should be made 
available to the examiner, who should be 
advised as to the purpose of the 
examination. The DLCO test should be 
completed or the examiner should set 
forth the reason why the test would not 
be useful or valid in this particular 
case.  All pertinent findings should be 
reported in detail.

3.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
Veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


